Name: Commission Regulation (EEC) No 3360/88 of 28 October 1988 on the supply of refined sunflower oil as food aid to the United Nations Relief and Works Agency for Palestinian refugees in the near East (UNRWA)
 Type: Regulation
 Subject Matter: United Nations;  cooperation policy;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities No L 296/3329 . 10 . 88 COMMISSION REGULATION (EEC) No 3360/88 of 28 October 1988 on the supply of refined sunflower oil as food aid to the United Nations Relief and Works Agency for Palestinian refugees in the Near East (UNRWA) 1987 laying down general rules for the mobilization in the Community of products to be supplied, as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 8 June 1988 on the supply of food aid to UNRWA the Commission allocated to this organization 313,85 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to UNRWA in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the ; European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. ' Done at Brussels, 28 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . h) OJ No L 168 , 1 . 7. 1988 , p . 7 . h) OJ No L 136, 26. 5 . 1987, p. 1 . (") OJ No L 204, 25. 7. 1987, p. 1 . No L 296/34 Official Journal of the European Communities 29 . 10 . 88 ANNEX 1 . Operations Nos ('): 897/88 to 900/88 2. Programme : 1988 3 . Recipient : UNRWA Supply Division, PO Box 700, A-1400 Vienna, Telex 135310 UNRWA A 4. Representative of the -recipient ^) (a) lot 1 : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel ; (b) lot 2 : UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon ; (c) lot 3 : UNRWA Field Supply and Transport Officer, S.A.R., PO Box 4313, Damascus, S.A.R. ; (d) lot 4 : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 2) 8 . Total quantity : 313,85 tonnes net 9 . Number of lots : four 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  In new bunged metal drums, coated inside with food-can varnish or having been subject to a proce ­ dure giving equivalent guarantees, of 1 90 to 200 kilograms (to be indicated in the tender) net weight, fully filed and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof  The drums must bear the following particulars : See Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : (a) lot 1 : Ashdod ; (b) lot 2 : Beirut ; (c) lot 3 : Lattakia ; .(d) lot 4 : Aqaba 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 January 1989 18 . Deadline for the supply : 14 February 1989 19. Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 15 November 1988, not later than 12 noon. Tenders shall be valid until 12 midnight on 16 November 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 29 November 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 30 November 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 January to 15 February 1989 (c) deadline for the supply : 28 February 1989 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent loi 120, bureau 7/58, rue de la Loi , 200, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  29 . 10 . 88 Official Journal of the European Communities No L 296/35 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : See list published in Official Journal of the European Communities No C 227 of 27 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. ( The successful tenderer shall supply to be beneficiary or its representative, on delivery, the following documents :  certificate of origin,  health certificate . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (J) in order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 23501 30 236 20 05 No L 296/36 Official Journal of the European Communities 29 . 10 . 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX H  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 1 110 tonnes UNRWA Lebanon Action No 897/88 / Sunflower oil / Gift of the EEC to UNRWA for free distribution to Pales ­ tine refugees / Beirut 2 55 tonnes UNRWA SAR Action No 898/88 / Sunflower oil / Gift of the EEC to UNRWA for free distribution to Pales ­ tine refugees / Lattakia 3 105 tonnes &lt; UNRWA Jordan Action No 899/88 / Sunflower oil / Gift of the EEC to UNRWA for free distribution to Pales ­ tine refugees / Aqaba ' 4 43,85 tonnes UNRWA Israel Action No 900/88 / Sunflower oil / Gift of the EEC to UNRWA for free distribution , to Pales ­ tine refugees / Ashdod